 

Exhibit 10.6



SYNLOGIC, INC.

 

AMENDED & RESTATED NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM

 

Non-employee members of the board of directors (the “Board”) of Synlogic, Inc.
(formerly known as Mirna Therapeutics, Inc.) (the “Company”) shall be eligible
to receive cash and equity compensation as set forth in this Amended & Restated
Non-Employee Director Compensation Program (this “Program”), which is being
adopted pursuant to the Board’s resolutions on December 13, 2017.  The cash and
equity compensation described in this Program shall be paid or be made, as
applicable, automatically and without further action of the Board, to each
member of the Board who is not an employee of the Company or any parent or
subsidiary of the Company (each, a “Non-Employee Director”) who may be eligible
to receive such cash or equity compensation, unless such Non-Employee Director
declines the receipt of such cash or equity compensation by written notice to
the Company.  This Program shall remain in effect until it is revised or
rescinded by further action of the Board.  This Program may be amended, modified
or terminated by the Board at any time, without advance notice, in its sole
discretion.  The terms and conditions of this Program shall supersede any prior
cash and/or equity compensation arrangements for service as a member of the
Board between the Company and any of its Non-Employee Directors.  This Program
shall become effective on December 13, 2017 (the “Effective Date”).

 

1.Cash Compensation.

 

(a) Annual Retainers.  Each Non-Employee Director shall be eligible to receive
an annual retainer of $35,000 for service on the Board.

 

(b)Additional Annual Retainers.  In addition, a Non-Employee Director shall
receive the following annual retainers:

 

(i) Chairman of the Board.  A Non-Employee Director serving as Chairman of the
Board shall receive an additional annual retainer of $30,000 for such service.

 

(ii) Audit Committee.  A Non-Employee Director serving as Chairperson of the
Audit Committee shall receive an additional annual retainer of $15,000 for such
service.  A Non-Employee Director serving as a member of the Audit Committee
(other than the Chairperson) shall receive an additional annual retainer of
$7,500 for such service.

 

(iii)Compensation Committee.  A Non-Employee Director serving as Chairperson of
the Compensation Committee shall receive an additional annual retainer of
$10,000 for such service.  A Non-Employee Director serving as a member of the
Compensation Committee (other than the Chairperson) shall receive an additional
annual retainer of $5,000 for such service.

 

(iv)Nominating and Corporate Governance Committee.  A Non-Employee Director
serving as Chairperson of the Nominating and Corporate Governance Committee
shall receive an additional annual retainer of $7,500 for such service.  A
Non-Employee Director serving as a member of the Nominating and Corporate
Governance Committee (other than the Chairperson) shall receive an additional
annual retainer of $3,750 for such service.

 

(c)Payment of Retainers.  The annual retainers described in Sections 1(a) and
1(b) shall be earned on a quarterly basis based on a calendar quarter and shall
be paid by the Company in arrears not later than the fifteenth day following the
end of each calendar quarter.  In the event a Non-Employee Director does not
serve as a Non-Employee Director, or in the applicable positions described in
Section 1(b), for an entire calendar quarter, the retainer paid to such
Non-Employee Director shall be prorated for the portion of such calendar quarter
actually served as a Non-Employee Director, or in such position, as applicable.

 

--------------------------------------------------------------------------------

2. Equity Compensation.  Non-Employee Directors shall be granted the equity
awards described below.  The awards described below shall be granted under and
shall be subject to the terms and provisions of the Company’s 2015 Equity
Incentive Award Plan or any other applicable Company equity incentive plan
then-maintained by the Company (the “Equity Plan”) and shall be evidenced by the
execution and delivery of award agreements, including attached exhibits, in
substantially the forms previously approved by the Board.  All applicable terms
of the Equity Plan apply to this Program as if fully set forth herein, and all
grants of stock options hereby are subject in all respects to the terms of the
Equity Plan.

 

(a)Initial Awards.  Each Non-Employee Director who is initially elected or
appointed to the Board after the Effective Date shall automatically be granted,
on the date of such initial election or appointment, an option to purchase
20,000 shares of the Company’s common stock. The awards described in this
Section 2(a) shall be referred to as “Initial Awards.”  No Non-Employee Director
shall be granted more than one Initial Award.

 

(b) Subsequent Awards.  A Non-Employee Director who (i) has been serving on the
Board immediately prior to any annual meeting of the Company’s stockholders
after the Effective Date and (ii) will continue to serve as a Non-Employee
Director immediately following such meeting, shall be automatically granted, on
the date of such annual meeting, an option to purchase 10,000 shares of the
Company’s common stock.  The awards described in this Section 2(b) shall be
referred to as “Subsequent Awards.”  For the avoidance of doubt, a Non-Employee
Director elected for the first time to the Board at an annual meeting of the
Company’s stockholders shall only receive an Initial Award in connection with
such election, and shall not receive any Subsequent Award on the date of such
meeting as well.

 

(c)Termination of Service of Employee Directors.  Members of the Board who are
employees of the Company or any parent or subsidiary of the Company who
subsequently terminate their service with the Company and any parent or
subsidiary of the Company and remain on the Board will not receive an Initial
Award pursuant to Section 2(a) above, but to the extent that they are otherwise
eligible, will be eligible to receive, after termination from service with the
Company and any parent or subsidiary of the Company, Subsequent Awards as
described in Section 2(b) above.

 

(d)Terms of Awards Granted to Non-Employee Directors

 

(i)Purchase Price.  The per share exercise price of each option granted to a
Non-Employee Director shall equal the Fair Market Value (as defined in the
Equity Plan) of a share of common stock on the date the option is granted. 
Without limiting the foregoing, Fair Market Value as of the Effective Date shall
be equal to the price per share to the public in the Company’s initial public
offering, as set forth on the cover of the final prospectus of the initial
public offering of Company common stock.

 

(ii) Vesting.  Each Initial Award shall vest and become exercisable in
substantially equal installments on each of the first three anniversaries of the
date of grant, subject to the Non-Employee Director continuing to provide
services to the Company through each such vesting date.  Each Subsequent Award
shall vest and become exercisable in full on the earlier of (A) the first
anniversary of the date of grant or (B) immediately prior to the next annual
meeting of the Company’s stockholders after the date of grant, subject to the
Non-Employee Director continuing to provide services to the Company through such
vesting date.

 

(iii) Change in Control Acceleration.  All of a Non-Employee Director’s Initial
Awards and Subsequent Awards, and any other stock options or other equity-based
awards outstanding and held by the Non-Employee Director, shall vest and, if
applicable, become exercisable with respect to one hundred percent (100%) of the
shares subject thereto immediately prior to the occurrence of a Change in
Control (as defined in the Equity Plan), to the extent outstanding at such time.

 

(iv) Term.  The term of each stock option granted to a Non-Employee Director
shall be ten (10) years from the date the option is granted.

 

3.Reimbursements.  The Company shall reimburse each Non-Employee Director for
all reasonable, documented, out-of-pocket travel and other business expenses
incurred by such Non-Employee Director in the performance of his or her duties
to the Company in accordance with the Company’s applicable expense reimbursement
policies and procedures as in effect from time to time. 

* * * * *